Citation Nr: 1719049	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression, to include as secondary to service-connected left temporomandibular joint disorder and migraines.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected left temporomandibular joint disorder and migraines.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as a result of exposure to herbicide agents.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction is currently held by the RO in Nashville, Tennessee.  

The Veteran testified before the Board at a January 2017 videoconference hearing; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to further develop the record.  In January 2010, the Veteran submitted a consent form authorizing VA to obtain records from Dr. Preston Childress, a general practitioner, since 1985.  The claims file contains no evidence that the AOJ attempted to obtain these records.  Thus, the AOJ must attempt to obtain these records on remand.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

In addition, the AOJ must conduct further development regarding potential exposure to herbicide agents.  The Veteran testified (and his personnel records confirmed) that he served at the Udorn Air Force Base in Thailand.  In its decision finding that exposure to Agent Orange could not be verified, the AOJ relied on a response from the Joint Services Records Research Center (JSRRC) that cited herbicide agent exposure at Korat Air Force Base.  Accordingly, the AOJ must again attempt to verify herbicide agent exposure, considering his service at Udorn Air Force Base.

Finally, VA medical examinations are required.  Examinations have not been provided for the Veteran's claimed conditions of peripheral neuropathy and depression.  Moreover, addendums to the September 2016 VA examination reports addressing sleep apnea are necessary because the examiner failed to provide sufficient rationales for discounting supportive lay testimony.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file, to include treatment by Dr. Preston Childress since 1985.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file records scanned into Vista Imaging - a May 26, 2016 sleep study and a July 11, 2016 corrected prescription - as referenced in a July 13, 2016 VAMC pulmonary note.  

2.  The AOJ must perform the development necessary, to include contacting the JSRRC, to determine whether the Veteran was exposed to herbicide agents during his service at Udorn Air Force Base in Thailand.    

If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file. 

3.  Schedule a VA examination for peripheral neuropathy from an appropriate clinician.  After examining the Veteran and reviewing the claims file, the clinician should 

a)  Identify any peripheral neuropathy of the upper and/or lower extremities diagnosed during the claims period (i.e. from January 2010 to the present)

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed peripheral neuropathy is caused by or related to service.  The examiner should note that the Veteran has asserted that his peripheral neuropathy is secondary to herbicide exposure in service.

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

4.  Schedule a VA mental health examination from a psychologist or psychiatrist.  After examining the Veteran and reviewing the claims file, the clinician should 
 
a)  Confirm the existence of any acquired psychiatric disorders, including depression, during the claims period (i.e. from January 2010 to the present). 

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder is etiologically related to any incident of the Veteran's active service.  

c)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder is proximately due to or aggravated (chronically worsened) by his service-connected left temporomandibular joint disorder and migraines. 

d)  If the Veteran's depression is not related to service or secondary to a service-connected disability, the examiner should identify the etiological factors considered more likely.
         
A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Return the claims file to the clinician who performed the September 2016 VA headaches examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including lay statements of symptoms, the clinician must answer the following:

a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea is etiologically related to any incident of the Veteran's active service.  The Veteran's own lay contentions must be considered in conjunction with this opinion.

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's sleep apnea is proximately due to or aggravated (chronically worsened) by his service-connected left temporomandibular joint disorder and migraines.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

If the clinician determines that an opinion cannot be provided without an examination, an appropriate examination should be scheduled. 

6.  Return the claims file to the clinician who performed the September 2016 VA audiological examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including lay statements of symptoms, the clinician must answer the following:

a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus is etiologically related to any incident of active service.  This opinion should fully take into account the Veteran's lay report (from September 2016) of bilateral subjective tinnitus beginning in 1967.

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

If the clinician determines that an opinion cannot be provided without an examination, an appropriate examination should be scheduled. 

7.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

